Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 29, 2022, claims 30-32 has been amended, and claims 17-32 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 2 paragraph 2, filed March 29, 2022, with respect to claims 30-32 have been fully considered and are persuasive.  The claim objections of claims 30-32 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 lines 10 – 13 and page 11 lines 10-14, filed March 29, 2022, with respect to claims 17-19, 21-25, and 27-32 have been fully considered and are not persuasive.   

The applicant first argued that, see page 8 paragraph 4, “ … Availability of the disclosures of Yang and Shi as prior art :The present Application is a U.S. national stage entry of PCT/SE2019/050680 filed July 9, 2019, which claims priority to U.S. Prov. Appl. 62/714,820 filed Aug. 6, 2018. Since the priority claims satisfy requirements set forth in 35 U.S.C. 120 and 371, the present application is entitled to the priority date of Aug. 6, 2018. 
Yang is a published U.S. application that claims priority to international application PCT//CN2018/124177 filed Dec. 27, 2018, which is after the present Application's priority date. Yang also claims priority to Chinese national application CN201810210168.3 ("Yang-CN") filed Mar. 14, 2018, which is before the present Application's priority date. In the OA, the Examiner neither cited Yang-CN nor identified any disclosure from Yang-CN. 
Shi is a published U.S. application that claims priority to international application PCT//CN2019/075027 filed Feb. 14, 2019, which is after the present Application's priority date. Yang also claims priority to Chinese national application CN201810152183.7 ("Shi-CN") filed Feb. 14, 2018, which is before the present Application's priority date. In the OA, the Examiner neither cited Shi-CN nor identified any disclosure from Shi-CN. 
MPEP 2141(II) explains that "[o]bviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the [Supreme] Court are as follows: (A) Determining the scope and content of the prior art ...." (citing Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). MPEP 2141.01(I) explains that "[b]efore answering Graham's 'content' inquiry, it must be known whether a patent or publication is in the prior art under 35 U.S.C. § 102." (emphasis added). In other words, establishing that a publication is "in the prior art under 35 U.S.C. 102" is a necessary part of establishing the prima facie case of obviousness. This is the Examiner's burden. MPEP 2142 ("The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness."). 
MPEP 2152.05(II) describes the date situation for Yang and Shi, which claim priority respectively to Yang-CN and Shi-CN filed before the present Application: Even if the issue or publication date of the reference is not before the effective filing date of the claimed invention, the reference may still be applicable as prior art under 35 U.S.C. 102(a)(2) if it was "effectively filed" before the effective filing date of the claimed invention with respect to the subject matter relied upon  
to reject the claim. ... 35 U.S.C. 102(d) sets forth the criteria to determine when subject matter described in a ... U.S. patent application publication ... was 'effectively filed' for purposes of 35 U.S.C. 102(a)(2)."
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
		Certified copy of the specifications as published were included with the filed applications (please refer to applications file for the above certification), please see attached copies of Verification of Translation PCT/CN2017/096111 provided, translated into US Pub. No.: 2020/0322831 specification, and Verification of certification of CN 201810210168.3, translated into  US Pub. No.: 2021/0092656 specification.

Regarding claim 17, the applicant further argued that, see page 12 paragraph 4, “ … Rejections in view of Xu and Yang :In the OA (at 5), the Examiner admitted that Xu does not disclose the MN sending, and the SN receiving, "address information of one or more tunnels for forwarding downlink user- plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers." However, the Examiner found that either Yang [0036] discloses these features admittedly missing from Xu. A closer inspection shows that these findings are erroneous. …There are several differences between the independent claim feature and the above disclosure. First, Yang [0036] is completely silent about a "master node (MN)" and a "secondary node (SN)" as recited in the independent claims. Rather, the passage discloses a "source base station" and a "target base station" for handover, which is a very different procedure than the "SN Addition" recited in the independent claims. 
Second, Yang's "target bearer base station" establishes a "data transmission tunnel with the UPF network element." In other words, Yang's "tunnel" is between the target bearer base station and a UPF. In contrast, the independent claims recite "one or more tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN." In other words, the claimed "one or more tunnels" are for "an Xn-U interface between the SN and the MN" and do not involve a UPF. 
Third, Yang's target bearer base station established the tunnel based on an uplink address acquired from an SMF network element. In contrast, the independent claims recite the SN receiving the "address information of one or more tunnels for forwarding downlink user- plane (DL UP) data" from the MN, not from an SMF network element. 
For at least these reasons, the independent claims are patentable over the combination of Xu and Yang. The independent claims are patentable over Xu and Yang for the same reasons, as well as for other novel features recited in those claims.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 17, Xu teaches sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see also Fig.2A-2B, para. 0070, 0133, the MN and the SN jointly provide a user plane connection to the core network for the UE, and the SN may provide an additional radio resource for the UE. NG-Us are user plane interfaces between the UPF and the MN and between the UPF and the SN, and an Xn-U is a user plane interface between the MN and the SN, in the dual connectivity architecture, the MN transfer, to the SN, a QoS flow of the UE transmitted by the MN or a DRB of the UE transmitted by the MN, and performs transmission by using the SN. The method for obtaining a DRB identifier in the embodiments of this application ensure uniqueness of the DRB identifier in the dual connectivity architecture, so that the SN can determine a mapping relationship between a QoS flow of the SN and a DRB, the SN  add or release a DRB based on a radio resource management policy and a network condition of the SN, to reconfigure the mapping relationship between the QoS flow and the DRB), and Yang teaches, sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see para. 0036, in the handover process of the terminal from the source base station side to the target base station side, the user plane function (UPF) split state of the protocol data unit (PDU) session of the terminal at the target base station side and the target bearer base station for carrying the PDU session at the target base station side can be determined; the base station downlink address allocated to the PDU session by the target bearer base station is acquired and sent to the SMF network element, and the UPF network element uplink address allocated to the target bearer base station is acquired from the SMF network element for the target bearer base station to establish the data transmission tunnel with the UPF network element, in the handover process of the terminal from the source base station side to the target base station side, the UPF split state of the PDU session of the terminal may be determined and data transmission tunnel address coordination may be implemented, thereby enhancing flexibility of split control of the PDU session in the handover process of the terminal, see also para. Fig.3, para. 0054, the source base station side includes the source master base station, see also Fig.5, para. 0003-0005, In FIG. 1, a dashed line represents a control plane connection between network elements, and a thick solid line represents a user plane connection, that is, a user data transmission channel between network elements. Between the MN/SN and the UPF network element, there are two user plane connections between 5G core network elements, two Next Generation-User Plane (NG-U) interface data transmission channels exist, which are: an NG-U (e.g. MN) data transmission channel between the UPF and the MN and an NG-U (e.g. SN) data transmission channel between the UPF and the SN, See also para. 0068,  the target master base station directly interact with the AMF/SMF network element through an NG interface to complete the interaction of the base station downlink address and the UPF network element uplink address, and communicate with each target secondary base station through an Xn interface to achieve the interaction of the base station downlink address and the UPF network element uplink address. In addition to the target master base station, the steps is executed by the target secondary base station at the target base station side, the target secondary base station use the target master base station as a relay base station to communicate with other target secondary base stations and indirectly interact with the AMF/SMF network element through the Xn interface and then complete the interaction of the base station downlink address and the UPF network element uplink address).

Under the broadest reasonable interpretation, the combination of the systems as disclose by Xu and Yang, reads upon communication to “sending, to the SN, an SN Addition Request message identifying one or more quality-of- service (QoS) flows to be setup between the SN and the UE; receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows; and sending, to the SN, address information of one or more tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers” as recites in the claim.

Regarding claim 17, the applicant further argued that, see page 14 – 16 (all), “ … To summarize, these passages disclose a distributed unit (DU) of a secondary node (S- gNB) sending "DL GTP tunnel endpoint" information to a centralized unit (CU) of the same secondary node (S-gNB). In contrast, the independent claims require a master node (MN) to send "address information of one or more tunnels" to the secondary node (SN). Put more simply, the above passages of Shi disclose intra-node communication of DL tunnel information, while the claims recite inter-node communication of DL tunnel information. …To summarize, this passage discloses a secondary gNB sending "DL GTP tunnel endpoint" information to a master eNB, which sends the same to a core network. In contrast, the claims recite the master node sending "address information of one or more tunnels for forwarding downlink user-plane (DL UP) data" to the secondary node. For at least these reasons, the independent claims are patentable over the combination of Xu and Shi. The independent claims are patentable over Xu and Shi for the same reasons, as well as for other novel features recited in those claims. Accordingly, Applicant respectfully requests withdrawal of the 35 U.S.C. 103 rejections.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

	Regarding claim 17, Xu teaches sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see also Fig.2A-2B, para. 0070, 0133, the MN and the SN jointly provide a user plane connection to the core network for the UE, and the SN may provide an additional radio resource for the UE. NG-Us are user plane interfaces between the UPF and the MN and between the UPF and the SN, and an Xn-U is a user plane interface between the MN and the SN, in the dual connectivity architecture, the MN transfer, to the SN, a QoS flow of the UE transmitted by the MN or a DRB of the UE transmitted by the MN, and performs transmission by using the SN. The method for obtaining a DRB identifier in the embodiments of this application ensure uniqueness of the DRB identifier in the dual connectivity architecture, so that the SN can determine a mapping relationship between a QoS flow of the SN and a DRB, the SN  add or release a DRB based on a radio resource management policy and a network condition of the SN, to reconfigure the mapping relationship between the QoS flow and the DRB), and Shi teaches  sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see Fig.3, para. 0161-0166, Fig.4, Fig.11, para. 0180-0183, 0188, 0191-0193. 0196, the first network node sends third indication information to the second network node through a fourth interface, and the second network node receives, through the fourth interface, the third indication information sent by the first network node, where the third indication information is used to instruct to trigger the second network node to assign a downlink tunnel endpoint of a fifth interface, also para. 0194, the third indication information is used to instruct to trigger the second network node to assign a downlink tunnel endpoint of a fifth interface and/or a downlink tunnel endpoint of a sixth interface that are of a specific bearer, a specific session, and/or a specific QoS flow, para. 0196, the tunnel endpoint includes at least one of an IP address transmitted on a user plane and a tunnel address (GTP TEID) transmitted on the user plane, see also para. 0197-0201, 0204-0205, as shown in FIG. 3, the first network node is an S-gNB-CU, the second network node is an S-gNB-DU, the third network node is an M-eNB, the fourth interface is an F1 interface, the fifth interface is an X2-U interface, and the sixth interface is an S1-U interface. The S-gNB-CU sends a UE context setup request message to the S-gNB-DU, where the UE context setup request message includes the third indication information, and the third indication information is used to instruct the S-gNB-DU to assign an X2 DL GTP tunnel endpoint and/or an S1 DL GTP tunnel endpoint, see also para. 0218-226, 0230-0235, as shown in FIG. 3, for the SCG bearer, the M-eNB  send an S-gNB addition request message to the S-gNB-CU, where a TNL address in the S-gNB addition request message is an S1 UL GTP tunnel endpoint, and the TNL address is used to indicate a destination address of uplink data transmission, see also per para. 0164, the master base station is an NR gNB, and the secondary base station is also an NR gNB, an interface between the master base station and the CU (gNB-CU) of the secondary base station is an Xn control plane (Xn-C) interface, and an interface between the master base station and the DU (gNB-DU) of the secondary base station is an Xn user plane (Xn-U) interface).

Under the broadest reasonable interpretation, the combination of the systems as disclose by Xu and Shi, reads upon communication to “sending, to the SN, an SN Addition Request message identifying one or more quality-of- service (QoS) flows to be setup between the SN and the UE; receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows; and sending, to the SN, address information of one or more tunnels for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers” as recites in the claim.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 
Claims 17-19, 22-25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PCT/CN2017/096111, WO2019/024115A1, where English Language of the convenient translation of US Pub. No.: 2020/0322831 (hereinafter US Pub. No.: 2020/0322831), per MPEP 901.005, see Verification of Translation PCT/CN2017/096111 provided, translated into US Pub. No.: 2020/0322831 specification), and further in view of Yang (US Pub. No.: 2021/0092656, see Verification of certification of CN 201810210168.3, translated into  US Pub. No.: 2021/0092656 specification).

As per claim 17, Xu disclose A method, performed by a master node (MN) (see Fig.12A-2B, MN) in a radio access network, for establishing radio resources between a secondary node (SN) (see Fig.12A-2B, SN) and a user equipment (UE) (see Fig.12A-2B, UE), the method comprising: 
sending, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE (see para. 0047, the first base station sends the first message to the second base station to request to add the DRB, the second base station feeds back the second message to the first base station, the first base station may obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective, see also para. 0003, 0005, 0007, Fig.2A-2B, para. 0070, 0133); 
receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows (see para. 0047,  the second base station feeds back the second message to the first base station {receiving, from the SN}, the first base station obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective / bearer admitted by the SN in association with the requested QoS flows, see also Fig.2A-2B, para. 0070, 0133); and 
sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see also Fig.2A-2B, para. 0070, 0133, the MN and the SN jointly provide a user plane connection to the core network for the UE, and the SN may provide an additional radio resource for the UE. NG-Us are user plane interfaces between the UPF and the MN and between the UPF and the SN, and an Xn-U is a user plane interface between the MN and the SN, in the dual connectivity architecture, the MN transfer, to the SN, a QoS flow of the UE transmitted by the MN or a DRB of the UE transmitted by the MN, and performs transmission by using the SN. The method for obtaining a DRB identifier in the embodiments of this application ensure uniqueness of the DRB identifier in the dual connectivity architecture, so that the SN can determine a mapping relationship between a QoS flow of the SN and a DRB, the SN  add or release a DRB based on a radio resource management policy and a network condition of the SN, to reconfigure the mapping relationship between the QoS flow and the DRB). 

Although Xu disclose sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers;

Xu however does not explicitly disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers. 

Yang however disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see para. 0036, the base station, the SMF network element and the storage medium provided by the embodiments of the present disclosure, in the handover process of the terminal from the source base station side to the target base station side, the user plane function (UPF) split state of the protocol data unit (PDU) session of the terminal at the target base station side and the target bearer base station for carrying the PDU session at the target base station side is determined; the base station downlink address allocated to the PDU session by the target bearer base station is acquired and sent to the SMF network element, and the UPF network element uplink address allocated to the target bearer base station is acquired from the SMF network element for the target bearer base station to establish the data transmission tunnel with the UPF network element. That is, in the embodiments of the present disclosure, in the handover process of the terminal from the source base station side to the target base station side, the UPF split state of the PDU session of the terminal may be determined and data transmission tunnel address coordination may be implemented, thereby enhancing flexibility of split control of the PDU session in the handover process of the terminal, preventing the target base station side from executing PDU session resource modify/modification indication and other processes again to perform the data transmission tunnel address coordination after the terminal completes the handover.  See also para. 0068,  the target master base station directly interact with the AMF/SMF network element through an NG interface to complete the interaction of the base station downlink address and the UPF network element uplink address, and communicate with each target secondary base station through an Xn interface to achieve the interaction of the base station downlink address and the UPF network element uplink address. In addition to the target master base station, the steps is executed by the target secondary base station at the target base station side, the target secondary base station use the target master base station as a relay base station to communicate with other target secondary base stations and indirectly interact with the AMF/SMF network element through the Xn interface and then complete the interaction of the base station downlink address and the UPF network element uplink address)). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, as taught by Yang, in the system of Xu, so as to provide an address coordination method and device, a base station, an SMF network element and a storage medium which mainly solve the technical problem that am existing data transmission tunnel address coordination manner leads to low efficiency of resource admission control on a target base station side and large overheads of signaling resources with a core network, and provides a data transmission tunnel address coordination method, see Yang, paragraphs 6-11.

As per claim 18, the combination of Xu and Yang disclose the method of claim 17.

Yang further disclose selecting a tunnel for one or more of the admitted radio bearers (see para. 0063-0067, in S304, the acquired UPF network element uplink address is sent to the target bearer base station for the target bearer base station to establish a data transmission tunnel with the UPF network element, where the established data transmission tunnel is used for transmitting the PDU session/ establishing/selecting a tunnel). 

As per claim 19, the combination of Xu and Yang disclose the method of claim 17.

Xu further disclose wherein the one or more QoS flows identified in the request are related to SN-terminated radio bearers that require resources provided by the MN (see para. 0005, compared with a quantity of DRBs used for mapping that is from the QoS flow to the DRB and that is determined by the MN, the SN increase or reduce DRBs / SN-terminated radio bearers that require resources provided by the MN, see also Fig.12, para. 0245-0260, when the SN accepts the addition request message, the SN determines, based on the available DRB ID provided by the MN, a selected DRB ID and a mapping relationship between the DRB ID and the QoS flow ID of the QoS flow that the MN requests to transmit by using the SN. The SN replies the addition request acknowledgment message, and the addition request acknowledgment message includes a remaining available DRB ID or a DRB ID occupied by the SN). 

As per claim 22, the combination of Xu and Yang disclose the method of claim 17.

Xu further disclose receiving, from the SN via at least one of the one or more tunnels, DL UP data associated with at least one of the QoS flows; and transmitting the received DL UP data to the UE over a radio interface (see para. 0047,  the second base station feeds back the second message to the first base station {receiving, from the SN}, the first base station obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, see also Fig.2A-2B, para. 0070, 0133). 

As per claim 23, corresponds to the method being performed  by the secondary node (SN) of claim 17, and is rejected the same as claim 1. Xu also disclose the method, performed by a secondary node (SN) in a radio access network, for establishing radio resources between the SN and a user equipment (UE) (see Fig2A-2B, Fig.3, para. 0075-0083, Step 103: the first base station sends first information to the user equipment, and the user equipment receives the first information sent by the first base station, where the first information includes DRB configuration information, and the DRB configuration information includes the identifier of the at least one DRB). 

As per claim 24, claim 24 is rejected the same way as claim 18.

As per claim 25, claim 25 is rejected the same way as claim 19.

As per claim 28, claim 28 is rejected the same way as claim 22.

As per claim 29, claim 29 is rejected the same way as claim 1. Xu also disclose  A network node, of a radio access network, configured for multi-connectivity as a master node (MN) (see Fig.2A-2B, Fig.3, MN) for a user equipment (UE) (see Fig.2A-2B, Fig.3, UE), the network node comprising: a communication interface (see Fig.2A-2B, Fig.3, MN, Fig.18, para. 0359, the second base station is a master eNB, with a receiving module 21 and a sending module 22) configured to communicate with the UE and with a network node configured for multi-connectivity as a secondary node (SN) for the UE (see Fig.2A-2B, Fig.3, SN, Fig.17, para. 0359, the first base station is a secondary eNB); and processing circuitry operably coupled to the communication interface (see Fig.18, a processing module 23). 

As per claim 30, claim 30 is rejected the same way as claim 17. Xu also disclose  A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, of a radio access network, configured for multi-connectivity as a master node (MN) (see Fig.2A-2B, Fig.3, MN, Fig.18, para. 0359-0363, the second base station in this embodiment of this application further include a processing module 23 and a storage module. The storage module is configured to store program code and data of the first base station, AND the processing module 23 is configured to: invoke the program code and data of the storage module, and control the sending module 22 and the receiving module 21 in this embodiment to perform the foregoing operations) for a user equipment (UE) (see Fig.2A-2B, Fig.3, UE). 

As per claim 31, claim 31 is rejected the same way as claim 23. Xu also disclose A network node, of a radio access network, configured for multi-connectivity as a secondary node (SN) (see Fig.2A-2B, 3, Fig.17, the first base station is a secondary eNB, see para. 0349) for a user equipment (UE) (see Fig.2A-2B, Fig.3,  UE), the network node comprising: a communication interface (see Fig.17, a sending module 11 and a receiving module 12) configured to communicate with the UE and with a network node configured for multi-connectivity as a master node (MN) (see Fig.2A-2B, Fig.3, MN, Fig.18, para. 0359-0363) for the UE; and processing circuitry operably coupled to the communication interface (see Fig.2A-2B, Fig.3, Fig.17, para. 0349, 0356, the first base station in this embodiment of this application may further include a processing module 13). 

As per claim 32, claim 32 is rejected the same way as claim 23. Xu also disclose A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, of a radio access network, configured for multi-connectivity as a secondary node (SN) (see Fig.2A-2B, Fig.3, Fig.17, para. 0349, 0356, the first base station in this embodiment of this application may further include a processing module 13 and a storage module. The storage module is configured to store program code and data of the first base station, and the processing module 13 is configured to: invoke the program code and data of the storage module, and control the sending module 11 and the receiving module 12 in this embodiment to perform the foregoing operations) for a user equipment (UE) (see Fig.2A-2B, Fig.3, UE). 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PCT/CN2017/096111, published as US Pub. No.: 2020/0322831), in view of Yang (US Pub. No.: 2021/0092656), and further in view of Shi (US Pub. No.:2020/0374689).

As per claim 21, the combination of Xu and Yang disclose the method of claim 17.

The combination of Xu and Yang however does not explicitly disclose wherein each tunnel identifier includes a tunnel endpoint identifier (TEID) and an Internet Protocol (IP) address. 

Shi however disclose wherein each tunnel identifier includes a tunnel endpoint identifier (TEID) and an Internet Protocol (IP) address (see para. 0196, 0261, 0324, the address is a GTP tunnel endpoint (including a transmission IP address and a TEID).

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each tunnel identifier includes a tunnel endpoint identifier (TEID) and an Internet Protocol (IP) address, as taught by Shi, in the system of Xu and Yang, so as to enable sending, by a first network node, third indication information through a fourth interface, where the third indication information is used to trigger a second network node to assign a downlink tunnel endpoint of a fifth interface and/or a downlink tunnel endpoint of a sixth interface, the fifth interface is an interface between the second network node and a third network node, see Shi, paragraphs 21-22.

As per claim 27, claim 27 is rejected the same way as claim 21.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 17, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PCT/CN2017/096111, published as US Pub. No.: 2020/0322831), and further in view of Shi (US Pub. No.: 2020/0374689).

As per claim 17, Xu disclose A method, performed by a master node (MN) (see Fig.12A-2B, MN) in a radio access network, for establishing radio resources between a secondary node (SN) (see Fig.12A-2B, SN) and a user equipment (UE) (see Fig.12A-2B, UE), the method comprising: 
sending, to the SN, an SN Addition Request message identifying one or more quality-of-service (QoS) flows to be setup between the SN and the UE (see para. 0047, the first base station sends the first message to the second base station to request to add the DRB, the second base station feeds back the second message to the first base station, the first base station may obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective, see also para. 0003, 0005, 0007, Fig.2A-2B, para. 0070, 0133); 
receiving, from the SN, an SN Addition Request Acknowledge message including identification of one or more radio bearers that were admitted by the SN in association with the requested QoS flows (see para. 0047,  the second base station feeds back the second message to the first base station {receiving, from the SN}, the first base station obtain, based on the second message, a DRB identifier that may be used by the first base station, the first base station adds the DRB by using the DRB identifier, and the first base station sends an identifier of the added DRB to user equipment, to ensure uniqueness of the DRB ID, so that the first base station add the DRB based on a radio resource management policy and a network condition of the first base station, to reconfigure a mapping relationship between a QoS flow and the DRB, so that setting of the DRB is more flexible and effective / bearer admitted by the SN in association with the requested QoS flows, see also Fig.2A-2B, para. 0070, 0133); and 
sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see also Fig.2A-2B, para. 0070, 0133, the MN and the SN jointly provide a user plane connection to the core network for the UE, and the SN may provide an additional radio resource for the UE. NG-Us are user plane interfaces between the UPF and the MN and between the UPF and the SN, and an Xn-U is a user plane interface between the MN and the SN, in the dual connectivity architecture, the MN transfer, to the SN, a QoS flow of the UE transmitted by the MN or a DRB of the UE transmitted by the MN, and performs transmission by using the SN. The method for obtaining a DRB identifier in the embodiments of this application ensure uniqueness of the DRB identifier in the dual connectivity architecture, so that the SN can determine a mapping relationship between a QoS flow of the SN and a DRB, the SN add or release a DRB based on a radio resource management policy and a network condition of the SN, to reconfigure the mapping relationship between the QoS flow and the DRB). 
Although Xu disclose sending, to the SN, information for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers;

Xu however does not explicitly disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers. 

Shi however disclose sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers (see Fig.3, para. 0161-0166, Fig.4, Fig.11, para. 0180-0183, 0188, 0191-0193. 0196, the first network node sends third indication information to the second network node through a fourth interface, and the second network node receives, through the fourth interface, the third indication information sent by the first network node, where the third indication information is used to instruct to trigger the second network node to assign a downlink tunnel endpoint of a fifth interface, also para. 0194, the third indication information is used to instruct to trigger the second network node to assign a downlink tunnel endpoint of a fifth interface and/or a downlink tunnel endpoint of a sixth interface that are of a specific bearer, a specific session, and/or a specific QoS flow, para. 0196, the tunnel endpoint includes at least one of an IP address transmitted on a user plane and a tunnel address (GTP TEID) transmitted on the user plane, see also para. 0197-0201, 0204-0205, as shown in FIG. 3, the first network node is an S-gNB-CU, the second network node is an S-gNB-DU, the third network node is an M-eNB, the fourth interface is an F1 interface, the fifth interface is an X2-U interface, and the sixth interface is an S1-U interface. The S-gNB-CU sends a UE context setup request message to the S-gNB-DU, where the UE context setup request message includes the third indication information, and the third indication information is used to instruct the S-gNB-DU to assign an X2 DL GTP tunnel endpoint and/or an S1 DL GTP tunnel endpoint, see also para. 0218-226, 0230-0235, as shown in FIG. 3, for the SCG bearer, the M-eNB may send an S-gNB addition request message to the S-gNB-CU, where a TNL address in the S-gNB addition request message is an S1 UL GTP tunnel endpoint, and the TNL address is used to indicate a destination address of uplink data transmission, see also per para. 0164, the master base station is an NR gNB, and the secondary base station is also an NR gNB, an interface between the master base station and the CU (gNB-CU) of the secondary base station is an Xn control plane (Xn-C) interface, and an interface between the master base station and the DU (gNB-DU) of the secondary base station is an Xn user plane (Xn-U) interface)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of d sending, to the SN, “address information of one or more tunnels” for forwarding downlink user-plane (DL UP) data over an Xn-U interface between the SN and the MN for SN-terminated bearers, as taught by Shi, in the system of Xu, so as to enable sending, by a first network node, third indication information through a fourth interface, where the third indication information is used to trigger a second network node to assign a downlink tunnel endpoint of a fifth interface and/or a downlink tunnel endpoint of a sixth interface, the fifth interface is an interface between the second network node and a third network node, see Shi, paragraphs 21-22.

As per claim 23, claim 23 is rejected the same way as claim 17.
As per claim 29, claim 29 is rejected the same way as claim 17.

Allowable Subject Matter
Claims 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rinne (US Pub. No.:2020/0084815) – see Fig.2, Fig.3a-b,Fig.4a, para. 0079-0082, “apparatus 20 is controlled by memory 24 and processor 22 to receive a modification indication (e.g., NG-ModificationIndication) indicating that a gNB (e.g., MgNB) has reconfigured one or more of the MCG bearer types to SCG bearer types. In an embodiment, apparatus 20 may be further controlled by memory 24 and processor 22 to decide how to split the flows (e.g., QoS flows) of a PDU session taking into account the QoS flows and their requirements for the PDU session to DRB mapping. According to one embodiment, apparatus 20 may then be further controlled by memory 24 and processor 22 to configure or inform the network node (e.g., UPF), which handles user-plane path switching between a master node B (e.g., MgNB) and secondary node B (e.g., SgNB), with information on how to split flows (e.g., QoS flows) of a PDU session into at least two gNB nodes for transmission as an MCG bearer type in a MgNB and as an SCG bearer type in a SgNB. In some embodiments, apparatus 20 may be controlled by memory 24 and processor 22 to configure or inform the network node via a NG-Modificationlndication.  As a result, the network node will know which flows it should direct to the MgNB for the DRB mapping and which flows it should direct to the SgNB for the DRB mapping”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469